Opinion by
Mr. Chief Justice Sterrett,
The only question properly before us for decision is the action of the orphans’ court in surcharging the appellant as administrator of Henry Meyer, senior, deceased.
*452The only material and practically undisputed facts are as follows : In August, 1889, the decedent’s real estate, consisting of several tracts, was offered at public sale under an order of the orphans’ court for the payment of debts. One tract of one hundred and ninety acres, having been returned as unsold, the order as to it was continued, and it was again offered June 11, 1890, and knocked down at $83.25 per acre to the administrator, appellant, to whom permission had been granted by the court to bid at his own sale. The next lower responsible bid was $33.00 per acre. No return of this sale was made, because, as alleged by appellant, some of the heirs objected to the price. On October 11, 1890, the same tract was again offered, under the previous order, and was knocked down to the administrator at $36.25 per acre. The next lower responsible bidder at this sale was John Lowderwhose bid was $36.00 per acre. Shortly after the sale Lowder offered to take the property at $36.50 per acre, and a return of sale to him was accordingly prepared, but, before it was presented to court, Lowder withdrew his offer; and thereupon the administrator changed his return, and reported that he was unable to sell the property “ for want of good and sufficient bids for the same.”
The order of sale was continued from term to term but nothing further was done until April, 1892, when an alias order was issued, and leave was again given the administrator to purchase at his own sale. At that sale, on June 16, following, he became the purchaser of the tract at $26.00 per acre, and return thereof was accordingly made to court. Exceptions thereto were filed, and, a guaranteed bid of $30.00 per acre having been made, the sale was set aside and a resale ordered. At that sale, in January 1893, W. A. Ishler became the purchaser at $30.00 per acre, and upon due return thereof the sale was confirmed.
When the administrator’s final account was filed, the appellees, two of the heirs, excepted thereto and asked that the accountant be surcharged with the difference between the price at which the property was knocked down to him at the sale on October 11, 1890, and the sum for which it was finally sold and conveyed to Ishler. The auditor to whom the exceptions were referred, after reporting the facts substantially as above recited, and referring to other facts and circumstances which he regarded as explanatory of the administrator’s conduct, etc., con-*453eluded as follows: “ While the auditor cannot altogether approve the course followed by the administrator, yet he believes it was an error of judgment and not such negligence or wilful default as to make him liable to surcharge.”
Exceptions to the auditor’s report were filed by the appellees, and were finally argued before the learned president of the 45th judicial district, who, in an opinion filed, sustained the same and surcharged the appellant with $1,187.50, the difference between $30.00 per acre, the price at which the one hundred and ninety acre tract was finally sold, and $36.25 per acre, the price at which it was bid in by him at the sale of October 11, 1890. In this, we think he was fully warranted by the evidence. The .conduct of the accountant was unjustifiable and inexcusable. There is nothing in any of the facts found by the auditor to relieve him from liability for the loss occasioned by his own improper acts. There is no sufficient evidence to warrant the inference that, in assuming to bid (as he expresses it) for the benefit of the heirs, he was acting at their request, or at the request of any of them. There appears to be nothing in the case that requires further discussion.
Decree affirmed and appeal dismissed at appellants costs.